Citation Nr: 0019666	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

In November 1996, the RO denied the veteran entitlement to a 
total disability rating based upon individual 
unemployability.  The RO informed the veteran of this 

decision, as well as of his appellate rights, in 
correspondence dated December 11, 1996, and the veteran filed 
a notice of disagreement with the RO's November 1996 rating 
decision in February 1997.

In May 1998, the RO issued a statement of the case.  In the 
accompanying cover letter dated May 22, 1998, the RO informed 
the veteran that he must file his appeal within 60 days from 
the date of the letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the action he appealed.  The veteran submitted his 
substantive appeal, received at the RO September 28, 1998.  A 
supplemental statement of the case was issued in December 
1999 and, in April 2000, the veteran's representative 
submitted a VA Form 646.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999). A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction, the RO, mails the statement 
of the case to the appellant or within the remainder of the 
one year period from the date of mailing the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.302(b) (1999).

Thus, applying the facts of this case to the regulations that 
grant the Board of Veterans' Appeals (Board) jurisdiction, 
the veteran must have submitted a substantive appeal within 
60 days of the RO's May 22, 1998 statement of the case.  
However, the veteran's substantive appeal was not received 
until September 28, 1998, well after the 60-day period had 
expired.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the Board 
may not, sua sponte, decline jurisdiction when a veteran 
fails to timely file a notice of disagreement.  Marsh v. 
West, 11 Vet. App. 468 (1998). The Court found that for the 
Board to decline jurisdiction without first providing the 
veteran with notice and an opportunity to be heard would 
violate due 

process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that a reasonable analogy can now be 
drawn when, as here, the veteran did not apparently file a 
timely substantive appeal.

In light of the recent Court decision in Marsh, the Board 
will REMAND this claim to the RO for the following action:

The RO is requested to adjudicate whether 
the veteran filed a timely substantive 
appeal of the November 1996 rating 
decision, applying 38 U.S.C.A. § 7105(d) 
(West 1991) and 38 C.F.R. §§ 19.34, 
20.302(b) (1999) to the facts of this 
case.  Thereafter, the RO is requested to 
provide the veteran and his 
representative with notice of its 
decision in a supplemental statement of 
the case, as well as the opportunity to 
respond.  Note to the reviewer: it is 
important that the claim be returned to 
the Board for appellate review.

This REMAND is for the purpose of clarifying a procedural 
defect. No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



